Citation Nr: 0737784	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to death pension.  

3.  Whether there is clear and unmistakable error in a prior 
rating decision denying service connection for 
arteriosclerotic heart disease for the purpose of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESSES AT HEARINGS ON APPEAL

Appellant and D.T.
Appellant and R.T.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  He died in February 2001.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In March 2004, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. for due 
process considerations, to attempt to obtain records of 
treatment of the veteran, obtain a VA medical opinion, and to 
issue a statement of the case addressing the issues of 
entitlement to death pension benefits and whether there was 
clear and unmistakable error in a prior rating decision for 
accrued benefits purposes.  Those actions completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2007, the appellant and R.T. testified before the 
undersigned Veterans Law Judge during a hearing at the RO.  
In March 2003, the appellant and D.T. testified before a 
Veterans Law Judge during a hearing at the RO.  Transcripts 
of those hearings are of record and have been reviewed.   


FINDINGS OF FACT

1.  In August 2007, prior to the promulgation of a decision 
in the appeal, the appellant's representative indicated on 
the record, at a hearing, that the appellant wished to 
withdraw her claim for entitlement to death pension.  

2.  In August 2007, prior to the promulgation of a decision 
in the appeal, the appellant's representative indicated on 
the record, at a hearing, that he appellant no longer wished 
to appeal the decision regarding accrued benefits.  

3.  The veteran died in February 2001; a Certificate of Death 
provides that the immediate cause of death was 
atherosclerotic heart disease due to or as a consequence of 
chronic obstructive pulmonary disease.

4. At the time of the veteran's death, service connection had 
not been established for any disability.  

5. There is no nexus between the cause of the veteran's death 
and his active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to death pension have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  

2.  The criteria for withdrawal of a substantive appeal 
pertaining to a claim of clear and unmistakable error in a 
prior rating decision denying service connection for 
arteriosclerotic heart disease for the purpose of accrued 
benefits have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).  

3.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  Id.  

In July 2001, the RO denied the appellant's claims for death 
pension benefits and accrued benefits.  The appellant 
appealed these decisions.  During the August 2007 hearing, 
the appellant's representative stated that the only issue the 
appellant wished to appeal to the Board was whether 
disability and indemnity compensation benefits were warranted 
on a basis that the veteran's heart condition, which resulted 
in his death, had its onset during service.  Thus, the only 
issue before the Board is whether a disability that was 
service connected, or warranted service-connection, caused 
the veteran's death.  Accordingly, the Board has no 
jurisdiction to decide the appellant's claims for death 
pension and whether there was clear and unmistakable error in 
a prior rating decision denying service connection for 
arteriosclerotic heart disease for the purpose of accrued 
benefits.  All issues other than the claim for entitlement to 
service connection for the cause of the veteran's death must 
be dismissed.  

Service connection for cause of death

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.  

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), (b) and (d).

Additionally, certain chronic diseases, including 
cardiovascular disease, may be presumed to have incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1) (West 2002); 38 C.F.R.  § 3.307(a)(3) (2006); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  

Of record, is a Certificate of Death indicating that the 
veteran died in February 2001.  This document lists the 
immediate cause of death as atherosclerotic heart disease due 
to or as a consequence of chronic obstructive pulmonary 
disease.  

At the time of the veteran's death, service connection had 
not been established for any disability.  Therefore, the 
Board must determine if service connection is warranted for a 
disability that resulted in his death; in this case, 
atherosclerotic heart disease or chronic obstructive 
pulmonary disease.  

Service medical records show that, in November 1943, the 
veteran reported symptoms of dizziness, lightheadedness, and 
occasional pain around his heart.  Examination found 
persistent tachycardia with a soft systolic murmur heard 
along the left sternal border.  Three days later he was 
admitted for observation of paroxysmal tachycardia with pre-
cordial pain.  He was transferred from the dispensary after 
three days observation with a finding of "[n]o disease.  
Hospitalized because of complaint of palpitation, 
lightheadedness, slight headache.  No pathology 
demonstrated."  

Clinical notes from that admission report the veteran's 
symptoms of tachycardia of approximately one year duration 
and that the veteran had chest pain on very slight exertion.  
This note also states that the veteran's father was unable to 
care for himself and the veteran had provided for his 
father's personal care and desired to return to continue this 
care and obtain employment to support his father.  Physical 
examination at this time found the veteran's lungs to be 
clear with no rales, his pulse regular, and no venous 
engorgement.  His heart was found to be not enlarged, with no 
murmur, regular rhythm, and "sounds good."  Physical 
examination was marked as negative, across from which was 
listed "[n]o disease found" and the veteran was returned to 
duty.  By the time of his discharge from the dispensary he 
had no tachycardia, providing evidence against this claim.

During the August 2007 hearing, the appellant's 
representative directed attention to "11A" in a discharge 
from service medical report, as evidence that the service 
medical staff had determined that the veteran had heart 
disease during service.  

The Board has carefully reviewed this report.  In a December 
1946 separation report, under a section entitled "STATEMENT 
AND MEDICAL HISTORY OF EXAMINEE," is a block numbered "11" 
(which directs the person filling out the form to "[l]ist 
all significant diseases, wounds, and injuries").  In this 
block is typed "A. Heart trouble, Sta.Hosp. Rucker - 1944. 4 
days."   

However, under a section entitled "RECORD OF PHYSICAL 
EXAMINATION" are findings of normal lungs, normal chest x-
ray, and under block 24, for cardiovascular system, "no 
abnormality found."  Such findings provide evidence against 
this claim.         

Contrary to the appellant's representative's characterization 
of the discharge from service report of physical examination, 
that document does not reflect that the service medical 
personnel determined that the veteran had chronic heart 
disease during service.  Rather, that report reflects only 
that the veteran had been treated for complaints of heart 
trouble and found, upon examination, to have no abnormality, 
providing evidence against this claim.  

Post-service, the first report of heart symptoms is found in 
December 1968 clinical notes from a private physician, 
"G.S.", M.D.  These notes report symptoms of chest pain; 
that is, discomfort in the [illegible] area and nervousness, 
with 2 such episodes in the past 6 months.  Also reported by 
the veteran at that time was that he suffered from tiredness, 
lack of energy, and frequently suspected that he was going to 
die.  Dr. S. diagnosed the veteran with anxiety reaction with 
multiple premature ventricular contractions.  The prognosis 
was stated as "excellent physically."

This report provides evidence against this claim, as it 
indicates no clear heart problem many years after service and 
clearly no indication of a heart disorder that had existed 
since World War II.
   
Of record is an April 1972 VA report of medical examination 
conducted in conjunction with a claim by the veteran for VA 
benefits for a heart condition.  That report indicates that 
the veteran had normal sinus rhythm, normal heart sounds, no 
murmur or rub, no enlarged neck veins, or dependent edema, 
and that peripheral pulses were intact in all extremities.

This report again provides evidence against this claim, as it 
indicates no clear heart problem many years after service and 
clearly nothing to indicate a continuous heart disorder since 
World War II. 

The next report of heart symptoms, and indeed, the first 
record of diagnosed heart disease, is found in September 1980 
records from St. John's Regional Health Center.  At that time 
the veteran was diagnosed with arteriosclerotic coronary 
artery disease with left ventricular function.  He underwent 
a two vessel aorto-coronary bypass.  These notes indicate 
that the veteran had experienced chest pain for only the 
previous 6 to 8 weeks, decades after service, providing more 
evidence against his claim.  

A November 1986 consultation report from St. John's Regional 
Health Center, signed by "T.M.", M.D., indicates that the 
veteran suffered from coronary artery disease with an 
etiology listed of "atherosclerotic" and from chronic 
bronchial asthma.  No reference in the etiology is made to 
the veteran's service. 

A VA Medical Certificate, from May 1990, contains the first 
medical evidence that the veteran suffered from chronic 
obstructive pulmonary disease; with reference to a long 
history of smoking.  This document also provided an 
impression of coronary artery disease, with history of 
myocardial infarction dating to 1985.  

In April 1993, the veteran was again treated at St. John's 
Regional Health Center.  Notes from "P.C.", M.D. report an 
impression of coronary artery disease, unstable angina, 
symptoms consistent with congestive heart failure, chronic 
obstructive pulmonary disease, questionable history of 
hypertension, and noted that the veteran continued nicotine 
abuse.  In May 1993, the veteran was admitted to St. John's 
Regional Health Center with chest pains.  At discharge from 
this institution he was diagnosed with status post inferior 
wall myocardial infarction, chronic obstructive pulmonary 
disease, and decreased ejection fraction to approximately 50 
percent.  

A social history obtained at that time indicates that the 
veteran "stopped smoking only a short time ago and has 
abused tobacco for quite some time."  The veteran's use of 
tobacco only provides more evidence against this claim. 

Following additional admissions for cardiac and chronic 
obstructive pulmonary disease symptoms, in February 2001 the 
veteran was discharged after a two day admission at St. 
John's Regional Health Center with a diagnosis from Dr. Y. of 
end stage cardiomyopathy and end stage chronic obstructive 
pulmonary disease.  He died later that month.  

The Board notes that associated with the claims file are 
medical records of treatment conducted from June 2002 to May 
2004 by P.C., M.D.; the same physician referred to above who 
treated the veteran in 1993.  These records do not make any 
reference to military service.  More importantly, these 
records are for treatment of a patient with the same first 
and last name of the veteran, but four years younger than the 
veteran would have been had he survived past September 2001.  
Additionally, in more than one instance, these records show a 
different middle initial than that of the veteran.  As these 
records clearly do not refer to treatment of the veteran who 
is the subject of this appeal, the Board has not considered 
the content of these records in adjudicating this appeal.  

No medical treatment record makes mention of a relationship 
between the veteran's service and his chronic obstructive 
pulmonary disease or coronary heart disease, or even refers 
to the existence of symptoms or diagnoses of these conditions 
during service or for decades after separation from service.  
Such medical records only provide evidence against this 
claim, indicating a disorder that began years after service.         

However, in an August 1996 letter, Dr. Y. stated that the 
veteran "has been diagnosed with severe COPD [chronic 
obstructive pulmonary disease] and I feel that he (sic) 
condition has not improved since he was released from service 
in 1943.  Please reconsider his application for medical 
benefits."  Dr. Y. does not indicate that this condition was 
caused by service.

In December 2004, a VA medical opinion was rendered by a 
cardiologist regarding the onset of the diseases that caused 
the veteran's death.  This physician indicated that she had 
reviewed the veteran's claims file.  Her opinion includes 
numerous references to evidence in the claims file.  She 
opined that the veteran's cardiac symptoms during four days 
while in service were not in any way related to coronary 
artery disease.  As a rationale, she explained that this 
occurred in 1943 and his documented coronary artery disease 
did not manifest until 1980.  She explained that the time 
span of 37 years from his report of symptoms during service 
until diagnosis in 1980, without any other medical attention 
for the remainder of his active duty, makes it highly 
unlikely that he had significant artery disease in 1943 and 
was able to continue for 37 years without having subsequent 
problem.  She said it was much more likely that the veteran, 
whom, she remarked, the record indicates wanted to get out of 
the service because he wanted to go home and take care of his 
father, was suffering from anxiety attacks at that time.  
This physician found it particularly important that no 
abnormalities were found in the four days during service that 
the veteran was under observation for these reported 
symptoms.  This physician concluded that it was highly 
unlikely that the veteran's demise, which was related to 
artheriosclerotic heart disease and chronic obstructive 
pulmonary disease, was related to the disorder that he had 
during a four day period in 1943.  

Thus, the record contains no medical opinion or medical 
evidence favorable to finding a nexus between the veteran's 
reported chest pains during service and his post service 
coronary artery disease.  The only medical evidence 
addressing any such link is this opinion against such a 
finding, supplied by the VA cardiologist in December 2004.  
This is highly probative evidence against the appellant's 
claim.  

As to the veteran's chronic obstructive pulmonary disease, 
the Board has considered the 1996 letter from Dr.Y regarding 
the etiology of this disease.  As both Dr. Y. and the 
December 2004 examiner addressed the veteran's chronic 
obstructive pulmonary disease, the Board must weigh this 
evidence in order to adjudicate this appeal.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the Court of Appeals for Veterans Claims (Court) 
stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board affords little probative weight to Dr. Y.'s 
August 1996 letter.  This letter is neither detailed nor 
thorough; but merely states a conclusion without any 
explanation as to how Dr. Y arrived at that conclusion.  Dr. 
Y does not state why he believes the veteran's chronic 
obstructive pulmonary disease has not improved since 1943.  
Further, given that there is no evidence that the veteran had 
chronic obstructive pulmonary disease during service or until 
forty- seven years after 1943 there is no basis given for Dr. 
Y's opinion.  Nor is there any evidence that Dr. Y reviewed 
any medical records from the veteran's service or any time 
contemporaneous to his release from active service.  
Particularly informative is that although the claims file 
contains numerous clinical notes of treatment of the veteran 
by Dr. Y in the 1990's and 2000's, these records make no 
mention of the veteran's condition in 1943 or for many 
decades thereafter.  

What is clear from this evidence is that Dr. Y was relying 
completely on the veteran's report of his condition in 1943.  

Dr. Y's August 1996 letter is based entirely on the veteran's 
report of his medical condition at separation from service.  
The Board is not required to accept the veteran's 
uncorroborated account of his medical history, but must 
assess the credibility and weight of the evidence provided by 
the veteran.  Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
The Board finds that the veteran's report of his condition, 
to the extent that he reports suffering heart disease and/or 
chronic obstructive pulmonary disease during service, or 
shortly thereafter, is not credible.  As explained above, and 
supported by the December 2004 VA medical opinion, the 
evidence contemporaneous to service shows that the veteran 
did not suffer from chronic obstructive pulmonary disease in 
1943, or anytime contemporaneous to 1943.  Where the 
veteran's report of events are found to be inaccurate, the 
Board need not afford any probative value to a medical 
opinion based solely on those reports.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (citing Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993) in that the Board may 
reject a medical opinion based on facts provided by the 
veteran previously found to be inaccurate).  Because the 
veteran's account of his medical history is inaccurate, Dr. 
Y's opinion, necessarily based only on that history, is of 
only negligible, if any, probative value.  

The Board affords the December 2004 VA opinion considerable 
probative weight.  Unlike Dr. Y., the physician who provided 
the December 2004 opinion indicated that she had reviewed the 
records of treatment of the veteran during service as well as 
records of treatment since service.  Also unlike Dr. Y, she 
provided clear and detailed rationale for her opinion.  
Furthermore, her opinion is supported by clinical evidence, 
or in this case, lack of clinical evidence of chronic 
obstructive pulmonary disease until many years after service.  

In this case, all medical treatment records show that the 
veteran's arterioslcerotic heart disease did not have its 
onset during service and did not manifest until many decades 
after separation from service.  Likewise, the weight of the 
medical evidence of record shows the same as to his chronic 
obstructive pulmonary disease.  Because the preponderance of 
the evidence demonstrates that the veteran's death was 
neither principally caused by, nor contributed to by, any 
injury or disease etiologically related to his service, the 
appellant's claim for service connection for the cause of the 
veterans' death must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, as in this case, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant on May 5, 2004 and August 24, 2006, that 
fully addressed all four notice elements.  The May 2004 
letter informed the appellant of the evidence needed to 
substantiate a claim for benefits based demonstration that 
the veteran's death had been caused by a service-connected 
disability.  In that regard, this letter told the appellant 
that such benefits could be paid if the evidence showed that 
the veteran died from a service-related injury or disease.  

This letter also informed the appellant of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of an SSOC issued 
on June 15, 2006 and mailed to the appellant on June 22, 
2006, after the notice was provided.  

The August 2006 letter provided the appellant notice as to 
assignment of disability ratings and effective dates.  No 
subsequent adjudication by the RO has occurred.  However, 
this error in notice as to assignment of effective dates and 
disability ratings is harmless given that service connection 
for the cause of the veteran's death is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Notice provided to the appellant necessarily did not include 
a statement of the conditions for which the veteran was 
service-connected nor the evidence needed to substantiate her 
claim based on a condition for which the veteran was service-
connected.  As the veteran had no service-connected 
disability at the time of his death, notice as to these 
particular provisions mentioned in Hupp are not applicable to 
this claim.  In any event, the Board finds no prejudice to 
the appellant in the adjudication of this claim at this time.         

Although the RO did not spell out each element of a service 
connection claim, the notice provided in the May 2004 letter 
was broad enough to include all elements of a service 
connection claim.  The appellant could not be prejudiced by 
lack of more specific notice, because, informing her that 
benefits could be available on a showing that the veteran 
died from a service related injury or disease, would result 
in the appellant submitting evidence and information that 
necessarily included any evidence of the disease or injury 
related to service, i.e. evidence of the disease or injury 
during service and evidence that the disease or injury had 
its onset or was caused by service.  Thus, the Board finds 
that the notice provided to the appellant satisfied the 
requirements of the VCAA, including those requirements as 
explained in Hupp.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as any 
errors in notice did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA treatment records have been 
obtained, including records of treatment at the Mt. Vernon 
Missouri VA Medical Center.  Either obtained by the RO or 
submitted by the appellant, are private treatment records 
from St. John's Regional Medical Center, "M.Y.", M.D., 
"P.C.", M.D.; "G.C.", M.D.; and "G.S.", M.D.  Reports 
signed by "J.L." D.O., associated with the St. John's 
Regional Medical Center, are also of record, The appellant 
requested VA assistance in obtaining records from Dr. "D." 
and the "D." Clinic; Wesley Medical Center; "D.S.", Via 
Christi Regional Medical Center; Nevada Regional Medical 
Center; Freeman West; and "A.J.", M.D.  The appellant was 
unable to provide information as to Dr. D. and the D. clinic, 
other than the names.  "D.S." was listed at the same office 
as "G.C.", M.D., records of which have been associated with 
the claims file.  In a communication received dated in June 
2004, indicated that she had no address for the "D" Clinic 
and Dr. "D."

Replies indicating that there were no records of the veteran 
were received from St. Joseph Hospital, Wesley Medical 
Center, Newman Memorial Hospital, Freeman Hospital, Nevada 
Regional Medical Center, and Via Christi Hospital.  By letter 
dated in July 2005, VA informed the appellant that VA had 
received negative response as to records requests to The 
Freeman Hospital, St. Joseph, Newman Memorial, Wesley Medical 
Center, and the Nevada Regional Medical Center.  She was also 
told that Stromont Vail Hospital Health Center required a 
signed release from her and a copy of the death certificate.  
No further communication was received from the appellant as 
to the Stromont Vail Hospital Health Center.  

In the June 2006 supplemental statement of the case, the 
appellant was informed of the evidence of record and that all 
other attempts to secure records were fruitless.  In that 
SSOC, the RO listed as evidence, reports from Dr. J.L. and 
Dr. G.L. followed by "include duplicates of the St. John's 
Hospital records."  While the claims file contains a report 
from Dr. J.L. there is no report from Dr. G.L.  However, in 
her VA Form 21-4142, (release of information forms), the 
address listed for both Dr. J.L. and Dr. G.L. were identical, 
and thus the Board assumes that any treatment records 
requested and supplied would have included existing records 
from each physician.  

Also, in an undated letter, the appellant asserted that the 
veteran was treated at VA facilities in Wichita, Kansas in 
1961 or 1962 and at a VA facility in Kansas City, she 
believed in the 1970's.  In an August 2006 letter, the 
appellant stated that she did not understand why records were 
not obtainable from the VA Hospital in Wichita, Kansas.  VA 
treatment records from 1961 and/or 1962 are not associated 
with the claims file.  However, of record is a VA report of 
medical examination for disability evaluation, dated in April 
1972, from the VA Hospital in Kansas City.  That report 
indicates that the veteran had normal sinus rhythm, normal 
heart sounds, no murmur or rub, no enlarged neck veins, or 
dependent edema, and that peripheral pulses were intact in 
all extremities.  According to an associated request for 
physical examination, the examination was with regard to a 
claim of a heart condition disability.  

As to the asserted treatment at a VA facility in 1960 or 
1961, the VA report of medical examination from 1972 found 
not heart problems or any mention of chronic obstructive 
pulmonary disease; a finding which would preclude the 
existence of such conditions prior to 1972.  As to the lack 
of evidence in the claims folder of letters from VA to Dr. 
G.L. and Dr. J.L., the appellant indicated in her Form 21-
4142's that this treatment occurred in the year 2000, 44 
years after separation from service, and again, many years 
after VA examination report from 1972 and the treatment 
records from "G.S.", M.D., both of which affirmatively 
found the veteran to not have heart disease and neither of 
which mentioned chronic obstructive pulmonary disease, a 
condition that surely would have been noted given the 
veteran's complaints at those times.  

Regardless, during the August 2007 hearing, the appellant 
stated that she had written to all of the hospitals at which 
she believes the veteran received treatment, and that she 
telephoned those that did not reply.  Hearing transcript at 
page 9.  She was told by these institutions that any records 
of the veteran were no longer in existence.  Id.  The 
appellant also testified that she had written to the VA in 
Wichita and told that no records could be located.  Id.  

From the above, it is clear that VA has more than fulfilled 
its duty to assist the appellant.  A large number of the 
requests to obtain records have resulted in replies that the 
institutions had no record of the veteran.  Furthermore, all 
received treatment records have only provided additional 
evidence against the appellant's claim because they have 
shown heart disease and chronic obstructive pulmonary disease 
only many years after separation from service and have 
provided no evidence of such during service.  Continued 
efforts to obtain records show no indication of bearing 
fruit.  The Board notes that VA's duty to assist is not a 
license to go on a "fishing expedition".  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board finds no basis to remand this case to the RO that 
will serve any constructive purpose in light of the evidence 
of record, which overwhelmingly provides evidence against 
this claim.      

As indicated above, the appellant had opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  A medical opinion was 
obtained in December 2004.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.  

The appeal with regard to entitlement to death pension is 
dismissed.  

The appeal as to whether there is clear and unmistakable 
error in a prior rating decision denying service connection 
for arteriosclerotic heart disease for the purpose of accrued 
benefits, is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


